715 N.W.2d 18 (2006)
475 Mich. 870
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Curtis Lee RICHARDSON, III, Defendant-Appellant.
Docket No. 130473, COA No. 265984.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the December 16, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).